Citation Nr: 0110207	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder on a de novo basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from September 1992 
to July 1993.

By rating decision of June 1995, the RO denied service 
connection for a psychiatric disorder claimed as a 
personality disorder.  The veteran was notified of the denial 
in June 1995 and did not appeal; the decision became final.

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision in 
which the RO found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.


FINDINGS OF FACT

1.  In a June 1995 decision, the RO denied service connection 
for a psychiatric disorder claimed as a personality disorder; 
the veteran did not appeal and the June 1995 decision became 
final.

2.  Evidence submitted since the June 1995 RO decision 
pertaining to the veteran's psychiatric disorder is so 
significant that it must be considered in order to fairly 
decide the merits of his claim of entitlement to service 
connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The June 1995 RO decision that denied service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  Additional evidence pertaining to the veteran's 
psychiatric disorder associated with the claims file since 
the June 1995 RO decision is new and material and that claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a psychiatric disorder claimed as a 
personality disorder was denied by the RO in a June 1995 
decision.  The evidence of record at that time included 
service medical records showing that the veteran had been 
diagnosed with an occupational problem and a personality 
disorder with passive-aggressive and avoidant features.  The 
veteran's discharge certificate indicated a reason for 
discharge as a personality disorder.  The veteran reported 
post-service treatment for a personality disorder.  The RO 
denied service connection for a personality disorder on the 
basis that such a condition is not a disability for 
compensation purposes.  38 C.F.R. § 3.303 (c).

Where there is a prior final decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 5108.  When a claimant seeks to 
reopen a final decision based on new and material evidence, 
the Board must first determine whether the evidence received 
since the last final disallowance of the claim is new and 
material under 38 C.F.R. § 3.156(a) (2000).

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, the 
credibility of new evidence is presumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the 
Board that had refused, after having considered newly 
presented evidence, to reopen a previously disallowed claim 
because of a lack of new and material evidence.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

Medical evidence submitted since the June 1995 RO decision 
consists of VA outpatient treatment records and statements 
from the veteran.  The veteran has been treated for paranoid 
schizophrenia since 1994.

In VA outpatient treatment records of July 2000, a VA 
physician noted that, in his opinion, it was as likely as not 
that the veteran's current psychiatric condition was linked 
to the veteran's military service or had its onset while he 
was on active duty.

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision", 
Hodge, 155 F.3d at 1363, the Board finds that the new 
evidence bears directly and substantially on the question of 
service connection for a psychiatric disorder, namely a 
psychosis.

The evidence at the time of the prior final decision did not 
establish a diagnosis of a psychosis or other acquired 
psychiatric disorder.  Rather, the evidence at the time of 
the prior final rating decision was limited to evidence that 
the veteran had been diagnosed with a personality disorder, a 
condition for which service connection can not be granted.  
Insofar as the evidence associated with the claims folder 
since the June 1995 RO decision includes documentation of 
both diagnosis and treatment of a psychosis, as well as a 
medical opinion that the veteran's psychosis likely began 
during his military service, this is sufficient to present a 
more complete picture of the circumstances surrounding the 
veteran's condition.  Accordingly, as new and material 
evidence has been submitted, the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
reopened.


ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for a psychiatric disorder has been 
submitted; to this extent the appeal is granted.


REMAND

In light of the Board's conclusion that the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened, the claim must be reviewed on a de novo basis.  
In order to ensure that the veteran's procedural rights are 
protected so far as his being given adequate notice and 
opportunity to present argument and evidence on the issue 
involving his psychiatric disorder, a remand of the case to 
the RO is indicated.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131(West 
1991); 38 C.F.R. § 3.303 (2000).  If a psychosis becomes 
manifest to a compensable degree within one year after 
discharge from service, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Pertinent to the issue on appeal, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence to necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The service medical records document that the veteran was 
initially seen in May 1993 and reported that he was having 
difficulty adjusting to the military.  Mental status 
examination was reported to be within normal limits.  The 
diagnostic impression was occupational problem.  Thereafter, 
in June 1993, the veteran was seen in the community mental 
health service intake requesting a discharge from service.  
He was observed to be moderately anxious; examination was 
otherwise unremarkable.  The impression was occupational 
problem and personality disorder not otherwise specified with 
passive-aggressive and avoidant features.  The veteran was 
recommended for separation from the military after it was 
determined by a military psychiatrist that he had a 
personality disorder that interfered with his ability to 
perform his duties.

Post-service treatment records show that the veteran has been 
followed at the Erie, Pennsylvania VA Medical Center (VAMC) 
and Saint Vincent Health Center in Erie, Pennsylvania for 
treatment of paranoid schizophrenia since 1994.  A hospital 
summary from the St. Vincent Health Center in March 1995 
indicated that the veteran had been experiencing symptoms of 
paranoid schizophrenia for the previous two years.

As noted above, in July 2000, a VA physician noted that, in 
his opinion, it was as likely as not that the veteran's 
current psychiatric condition was linked to the veteran's 
military service or had its onset while he was on active 
duty.

The Board finds that, while the evidence of record now 
contains a medical opinion suggestive of some relationship 
between the veteran's military service and a current 
psychiatric disorder, sufficient to reopen the claim of 
entitlement to service connection, the evidence of record 
still does not definitely establish the full nature, extent, 
and likely etiology of any current psychiatric disorder.  As 
such, the Board finds that the veteran should undergo a 
comprehensive VA psychiatric examination.  The veteran is 
hereby notified that failure to report for any scheduled 
examination, without good cause, could well result in the 
denial of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

In addition, prior to having the veteran undergo any VA 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include medical records from any VA facilities.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain 
pertinent medical records from any other source(s) or 
facility(ies) identified by the veteran.

The case is REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records from the Erie, 
Pennsylvania VA Medical Center as well as 
from any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

2.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA psychiatric examination to 
determine the nature and etiology of the 
veteran's current psychiatric disorder.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in the claims 
folder, to include a complete copy of 
this REMAND.  All clinical findings 
should be reported in detail.  After 
examination of the veteran and review of 
the claims folder, the VA examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
current psychiatric pathology developed 
in service or was manifest within the 
first post-service year or is otherwise 
related to service.  A complete rationale 
should be provided for all opinions 
expressed.

3.  Thereafter, the RO should re-evaluate 
the veteran's claim of entitlement to 
service connection for an acquired 
psychiatric disorder, on the merits, in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to include the provisions of 38 C.F.R. 
§ 3.655, as appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

4.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the claims 
file is returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication and to 
comply with recently enacted legislation.  The veteran need 
take no action until otherwise notified, but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



